DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2 and 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/28/22.
Applicant's election with traverse of Species C in the reply filed on 1/28/22 is acknowledged.  The traversal is on the ground(s) that it is not clear how the Examiner’s listed species describe material different header embodiments.  This is not found persuasive because species A-H are directed to materially different header/implant designs, which would require different search strategies. Furthermore, Prior Art applicable to one species would likely not be applicable to the other species due to the distinct subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/1/2020 has/have been acknowledged and is/are being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (U.S. Pub. 2014/0058452 hereinafter “Gupta”).
Regarding claim 1, Gupta discloses an implantable medical device (e.g. 102), comprising: a header portion (e.g. 150, 450, 550) attached to a housing of the device (e.g. see Fig. 1); at least one electrode (e.g. 134) electrically conductively connected or connectable to said header portion, said at least one electrode being arranged at or extending through said header portion (e.g. see Fig. 1); said at least one electrode including at least one electrode contact for contacting tissue of a patient and for applying electrical stimulation pulses to the tissue and/or for detecting electrical pulses in the tissue (e.g. ¶¶ 33-39); said header portion being formed of a dielectric material (e.g. ¶54) that is configured to capacitively couple RF energy acting on the device and/or on the at least one electrode to a conductor of the implantable medical device or to the tissue of the patient when the tissue touches said header portion (e.g. ¶¶ 24, 54-55).
Regarding claim 3, Gupta further discloses wherein said at least one electrode is an electrode lead (e.g. 134; see Fig. 1).
Regarding claim 6, Gupta further discloses wherein said header portion includes two electrically conductive structures and said dielectric material is arranged between said two electrically conductive structures of said header portion (e.g. ¶67).
Regarding claim 7, Gupta further discloses wherein said dielectric material is formed by at least one structure selected from the group consisting of a thermoset coating, a thermoplastic coating, a header housing, a preformed thermoplastic section, a contact seal, a spacer, and an adjusting screw seal (e.g. ¶54).
Regarding claim 8, Gupta further discloses wherein said dielectric material is an epoxy coating or a preformed thermoplastic section made of polysulfone (e.g. ¶54; “epoxy coating”).
Regarding claim 9, Gupta further discloses wherein said header portion comprises at least one conductor disposed to form, together with said dielectric material, a part of a capacitor (e.g. ¶¶ 24, 54-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta as applied to claim 1, 3 and 6-9 above, and further in view of Fuller et al. (U.S. Pub. 2006/0247712 hereinafter “Fuller”).
Regarding claims 4-5, Gupta discloses the claimed invention but fails to explicitly state the dielectric material.  However, Fuller teaches a similar implantable medical device that teaches that it is known to use titanium dioxide as set forth in Paragraph 82 to provide a well-known dielectric that is used in medical devices for reducing RF interference.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Gupta, with titanium dioxide as taught by Fuller, since such a modification would provide the predictable results of using a well-known dielectric material as the dielectric material in the system of Gupta to provide for reducing RF interference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792